Citation Nr: 0118862	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).

4.  Entitlement to a compensable rating for male erectile 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
sleep apnea, denied service connection for lumbar disc 
syndrome (claimed as back injury), denied service connection 
for PTSD, and granted service connection for male erectile 
disorder and granted a noncompensable evaluation, effective 
from August 11, 1997.  In April 2001 the veteran testified at 
a videoconference hearing, at the RO, before the undersigned 
Member of the Board.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  With regard to the claim for 
service connection for sleep apnea, at the April 2001 
videoconference hearing the veteran testified that he had 
been treated at Providence Hospital in 1988.  Accordingly, on 
remand the RO should attempt to obtain such treatment 
records.  

At the April 2001 hearing the veteran also testified that he 
injured his low back in service, and that he reinjured his 
low back after service.  He testified that he was out on 
disability and received "insurance payments" for his low back 
until 1989 and was treated at the Mobile Orthopedic Center.  
He claimed that he tried to obtain such treatment records but 
that he had been told they were in a warehouse somewhere.  
The RO should attempt obtain treatment records for the 
veteran from the Mobile Orthopedic Center dated prior to 
1989.  The Board notes that in May 1999 the veteran attempted 
to obtain treatment records from the Orthopaedic Group in 
Mobile, and was notified that there were no such records 
available.  The RO should therefore clarify whether the 
Mobile Orthopedic Center is the same or a separate entity 
than the Orthopaedic Group.  Also, as it is unclear what type 
of payments the veteran received prior to 1989, this must be 
clarified and if the veteran was receiving any type of 
disability payments, the RO should obtain the medical records 
used to support the award of disability payments.  

The veteran's service medical records show that he was seen 
for complaints of low back pain in service and in July 1968 
back strain was diagnosed.  He has complained of back 
problems from 1972 to the present, and he has a current back 
disability.  Thus, after obtaining any pertinent treatment 
records, the RO should schedule the veteran for a VA 
orthopedic examination to determine whether his current back 
disability is related to service, rather than to an 
intervening cause.  In this regard, it is noted that the 
veteran's employment records have been obtained and appear to 
show that there was "no objective evidence of injury" after 
the reported incident where the truck pinned the veteran up 
against the wall.

With regard to the veteran's claim for service connection for 
a psychiatric disability, in April 2001 the veteran testified 
that he received treatment at the Mobile VA Medical Center in 
1997 for psychiatric problems.  Also, in his November 1999 
notice of disagreement, the veteran reported undergoing 
treatment at the "Mobile Mental Health Center" and on his 
March 2000 substantive appeal the veteran reported he had an 
appointment at the "VA Outpatient Clinic, Mental Health 
Department" for depression and anxiety.  On remand the RO 
should ensure that all cited VA treatment records are 
obtained.

At the April 2001 hearing the veteran testified that he 
received Viagra from a private physician, Dr. Hunte, whose 
treatment records were submitted at the hearing.  He also 
testified that he received testosterone shots through the VA, 
and that his last examination for his erectile dysfunction 
was at the Biloxi VA facility six to seven months prior.  
Accordingly, the RO should obtain all such VA treatment 
records as VA records are considered to be constructively of 
record, and may be relevant to the instant claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The record reflects that 
the veteran has yet to undergo a VA examination to determine 
the current severity of his erectile dysfunction.  
Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The veteran should therefore be 
scheduled for an appropriate VA examination to determine the 
nature and severity of his erectile dysfunction.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
sleep apnea, a low back disability, a 
psychiatric disability, and for male 
erectile disability since April 2001.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  This 
should specifically include complete and 
current treatment records from Dr. Hunte, 
the Biloxi VA facility, the Mobile VA 
outpatient facility Mental Health 
Department, the Mobile Orthopedic Center, 
and Providence Hospital. 

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
ascertain the nature and probable 
etiology of his low back disability.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination and the examiner should 
specifically note that the file has been 
reviewed.  The examiner should opine 
whether the veteran's low back disability 
is more likely, less likely or as likely 
as not  related to the complaints of back 
pain and diagnosis of back strain in 
service, rather than to an intervening 
cause.  The complete rationale for any 
opinion(s) expressed should be provided.  

4.  The veteran should also be afforded a 
VA examination to ascertain the nature 
and current severity of his male erectile 
disability.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination and the 
examiner should specifically note that 
the file has been reviewed.  The examiner 
should note all complaints and objective 
manifestations of the veteran's male 
erectile disability, including whether 
there is any penis deformity or loss of 
erectile power.  

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


